In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated March 15, 2001, which denied his objections to an order of the same court, dated January 16, 2001 (Raimondi, H.E.), dismissing the petition.
Ordered that the order is affirmed, with costs.
The Family Court correctly dismissed the father’s petition for continued child support from the mother, since their daughter was emancipated upon turning 21 years of age (see Family Ct Act § 413 [1]; Matter of Shabazian v Shabazian, 246 AD2d 688; Hirsch v Hirsch, 142 AD2d 138). Prudenti, P.J., Feuerstein, Luciano and Schmidt, JJ., concur.